                     Case 4:19-cv-06669-JST Document 16-1 Filed 12/06/19 Page 1 of 3


            1

            2

            3

            4

            5

            6

            7

            8                               UNITED STATES DISTRICT COURT
            9                            NORTHERN DISTRICT OF CALIFORNIA
           10                                    OAKLAND DIVISION
           11    ROBERT ROSS,                              CASE NO. 4:19-CV-06669 (JST)
           12                      Plaintiff,              [PROPOSED] ORDER GRANTING AT&T
                                                           MOBILITY LLC’S MOTION TO DISMISS
           13         v.                                   THE COMPLAINT
           14    AT&T MOBILITY, LLC,                       [Notice of Motion and Motion and
                                                           Memorandum of Points and Authorities
           15                      Defendant.              filed concurrently herewith]
           16                                             Action Filed: October 17, 2019
           17                                              Date:        February 5, 2020
                                                           Time:        2:00 p.m.
           18                                              Place:       1301 Clay Street, 2nd Floor
                                                                        Courtroom 6
           19                                                           Oakland, CA 94612
                                                           Judge:       Hon. Jon S. Tigar
           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                 [PROPOSED] ORDER GRANTING AT&T MOBILITY LLC’S MOTION TO DISMISS THE COMPLAINT – CASE
                                                 NO. 4:19-CV-06669 (JST)
                      Case 4:19-cv-06669-JST Document 16-1 Filed 12/06/19 Page 2 of 3


            1           This matter is before the Court on Defendant AT&T Mobility LLC’s (“AT&T”) Motion to
            2    Dismiss Plaintiff Robert Ross’s complaint under Rule 12(b)(6) of the Federal Rules of Civil Procedure.
            3           Good cause appearing, IT IS HEREBY ORDERED that:
            4           1.      AT&T’s Motion is GRANTED in its entirety on the grounds that Mr. Ross has not
            5    sufficiently alleged proximate causation for any of his claims. Any causal connection between AT&T’s
            6    conduct and Mr. Ross’s alleged harm is broken by the independent and intervening criminal acts of
            7    others. Martinez v. Pac. Bell, 225 Cal. App. 3d 1557, 1565 (1990).
            8           2.      In addition, Mr. Ross’s claims are dismissed on the following grounds:
            9                a. Mr. Ross fails to state a claim for relief as to Count III (Right to Privacy under the
           10                   California Constitution) because (1) he did not plead a serious invasion of a protected
           11                   privacy interest, and (2) he did not provide enough factual allegations to conclude that
           12                   he had a protected privacy interest in the allegedly disclosed information. See Low v.
           13                   LinkedIn Corp., 900 F. Supp. 2d 1010, 1024–25 (N.D. Cal. 2012); In re Yahoo Mail
           14                   Litigation, 7 F. Supp. 3d 1016, 1039 (N.D. Cal. 2014).
           15                b. Mr. Ross fails to state a claim for relief as to Counts IV and V (Negligence and
           16                   Negligent Entrustment and Supervision) because the economic loss doctrine bars those
           17                   claims. Body Jewelz, Inc. v. Valley Forge Ins. Co., 241 F. Supp. 3d 1084, 1091–94
           18                   (C.D. Cal. 2017).
           19                c. Mr. Ross fails to state a claim for relief as to Count VI (Violation of the California
           20                   Consumer Legal Remedies Act [Cal. Civ. Code § 1750, et seq.]) because (1) he did not
           21                   plead actual reliance on any representation by AT&T; and (2) all the alleged
           22                   misrepresentations occurred after Mr. Ross’s transaction with AT&T.           See, e.g.,
           23                   Backhaut v. Apple, Inc., 74 F. Supp. 3d 1033, 1047–48 (N.D. Cal. 2014); Moore v.
           24                   Apple, Inc., 73 F. Supp. 3d 1191, 1201 (N.D. Cal. 2014).
           25                d. Mr. Ross fails to state a claim for relief as to Count VII (Violation of the Computer
           26                   Fraud and Abuse Act) because he did not plead that he suffered a qualifying loss. See
           27                   18 U.S.C. § 1030(c)(4)(A)(i)(I); DocMagic, Inc. v. Ellie Mae, Inc., 745 F. Supp. 2d
           28                   1119, 1150 (N.D. Cal. 2010).

Gibson, Dunn &                                                     2
Crutcher LLP
                  [PROPOSED] ORDER GRANTING AT&T MOBILITY LLC’S MOTION TO DISMISS THE COMPLAINT – CASE
                                                  NO. 4:19-CV-06669 (JST)
                        Case 4:19-cv-06669-JST Document 16-1 Filed 12/06/19 Page 3 of 3


            1             3.    This Court also dismisses Mr. Ross’s request for punitive damages because the
            2    complaint includes no factual allegations suggesting that (1) AT&T acted with fraud, malice, or
            3    oppression or (2) any officer director, or agent of AT&T committed, ratified, or authorized the alleged
            4    conduct. Cruz v. HomeBase, 83 Cal. App. 4th 160, 167 (2000); Brousseau v. Jarrett, 73 Cal. App. 3d
            5    864, 872 (1977).
            6

            7

            8    IT IS SO ORDERED.
            9

           10    DATED: __________________, 2020                       _________________________________
                                                                        The Honorable Jon S. Tigar
           11
                                                                       UNITED STATES DISTRICT JUDGE
           12
                 103597654.1
           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                                     3
Crutcher LLP
                  [PROPOSED] ORDER GRANTING AT&T MOBILITY LLC’S MOTION TO DISMISS THE COMPLAINT – CASE
                                                  NO. 4:19-CV-06669 (JST)
